In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

               No. 06-12-00031-CR
         ______________________________


       JAMEL DE’SHON COOPER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0263X




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

        On June 29, 2010, a Harrison County grand jury returned a three-count indictment

against Jamel De’Shon Cooper for the capital murder of Lashun Jenkins. Cooper entered an

open plea of guilty to the offense of murder in exchange for the agreed amendment of his

indictment to delete the kidnapping element that raised the offense to capital murder. During the

plea hearing, Cooper’s counsel stated that he had explained the law of parties to Cooper. Cooper

was sentenced to ninety-nine years’ imprisonment.

        On appeal, Cooper contends that the trial court failed to adequately admonish him “as to

the effect of the law of parties on his culpability and sentence for the murder.”

        We affirm the judgment because the trial court had no duty to admonish Cooper

regarding the law of parties.

        In his sole point of error, Cooper argues, as best we can determine, that his plea was not

knowing and voluntary because the trial court failed to adequately admonish him as to the effect

of the law of parties1 on his culpability and sentence for murder.

        A plea of guilty or nolo contendere may be accepted by a court if the plea is freely and

voluntarily entered. See Lee v. State, 39 S.W.3d 373, 375 (Tex. App.—Houston [1st Dist.] 2001,

no pet.) (citing TEX. CODE CRIM. PROC. ANN. art. 26.13 (West Supp. 2011)). When reviewing a

challenge to the voluntariness of a plea, we view the record as a whole and determine by the




1
 Under Sections 7.01 and 7.02 of the Texas Penal Code, one person may be held criminally responsible for an
offense committed by another by promoting, soliciting, encouraging, directing, aiding, or attempting to aid the
commission of the offense. TEX. PENAL CODE ANN. §§ 7.01–.02 (West 2011).

                                                      2
totality of the circumstances whether the plea was entered voluntarily. Martinez v. State, 981
S.W.2d 195, 197 (Tex. Crim. App. 1998) (per curiam).

          Before accepting a plea of guilty or nolo contendere, Article 26.13 requires the trial court

to give certain admonitions to the defendant.          TEX. CODE CRIM. PROC. ANN. art. 26.13.

“Reviewing courts look for ‘substantial compliance’ with the statutory requirement” of Article

26.13 relating to the giving of admonitions. VanNortrick v. State, 227 S.W.3d 706, 708 (Tex.

Crim. App. 2007). The court may make the admonitions either orally or in writing. See TEX.

CODE CRIM. PROC. ANN. art. 26.13(d). If the court gives the written admonitions, the court

“must receive a statement signed by the defendant and the defendant’s attorney that he

understands the admonitions and is aware of the consequences of his plea.” Id.

          When the record reflects that a defendant was properly admonished, it presents a prima

facie showing that the guilty pleas were made knowingly and voluntarily. Martinez, 981 S.W.2d

at 197.     Faced with this prima facie showing, the burden then shifts to the defendant to

demonstrate that his pleas were not voluntary. Id. A defendant who attests when he enters his

plea of guilty that he understands the nature of his plea and that his plea is voluntary has a heavy

burden on appeal to show that the plea was entered involuntarily or without knowledge of its

consequences and how he was harmed. Ex parte Gibauitch, 688 S.W.2d 868 (Tex. Crim. App.

1985); see Houston v. State, 201 S.W.3d 212, 217 (Tex. App.—Houston [14th Dist.] 2006, no

pet.); Dusenberry v. State, 915 S.W.2d 947, 949 (Tex. App.—Houston [1st Dist.] 1996, pet.

ref’d).



                                                   3
       The record in this case clearly shows that Cooper received the required admonishments,

both orally and in writing. Therefore, it was Cooper’s burden, under TEX. CODE CRIM. PROC.

ANN. art 26.13(c), to establish that his plea was involuntary or that he did not understand the

consequences of his plea and, consequently, was harmed. See Seagraves v. State, 342 S.W.3d
176, 183 (Tex. App.—Texarkana 2011, no pet.).

       Here, Cooper does not challenge the fact that he was properly admonished under Article

26.13; rather, Cooper contends that the trial court erred by failing to adequately admonish him

regarding the consequences and implications of the law of parties. He cites no statute or caselaw

indicating that the trial court has a duty to admonish him regarding the law of parties, and we are

aware of none. Cooper also fails to cite anything in the record indicating that his plea was

involuntary or unknowingly made.         Accordingly, Cooper has failed to rebut the heavy

presumption that his plea was voluntary and knowing. We overrule his point of error and affirm

the trial court’s judgment. See Houston, 201 S.W.3d at 217.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       June 19, 2012
Date Decided:         June 26, 2012

Do Not Publish




                                                4